The plaintiffs petition for certification for appeal from the Appellate Court, 56 Conn. App. 668 (AC 18909), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that 12 U.S.C. § 1823 (e) and the doctrine of D’Oench, Duhme & Co. v. Federal Deposit Ins. Corp., 315 U.S. 447, 62 S. Ct. 676, 86 L. Ed. 956 (1942), did not apply to the defendants so as to bar their defenses of setoff and payment of the mortgage note?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.